MEMORANDUM **
Sylvia Santos appeals pro se from the district court’s order denying her motion for a default judgment in her action alleging that defendants violated the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. We lack jurisdiction to consider this appeal because the denial of a motion for a default judgment is not a final ap-pealable order. See Bird v. Reese, 875 F.2d 256, 256 (9th Cir.1989) (order). Moreover, the district court’s order denying Santos’s motion and directing the Clerk to close the case is not final within *518the meaning of 28 U.S.C. § 1291 because the issues set forth in the complaint have not been fully adjudicated. See Patel v. Del Taco, Inc., 446 F.3d 996, 1000 (9th Cir.2006) (explaining that a decision is final within the meaning of § 1291 only if it is a full adjudication of the issues).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.